DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

February 10, 2020

FROM:

Calder Lynch, Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:
New Extension of the Affordable Care Act’s Spousal Impoverishment
Provision for Married Applicants and Recipients of Home and Community-Based Services
The purpose of this CMCS Informational Bulletin is to advise State Medicaid agencies that the
recently enacted Further Consolidated Appropriations Act, 2020 (Pub. L. No. 116-94, enacted on
December 20, 2019) modifies section 2404 of the Patient Protection and Affordable Care Act
(ACA) to require that state Medicaid agencies apply the spousal impoverishment rules to married
applicants and beneficiaries eligible for home and community-based services (HCBS) through
May 22, 2020. 1
The Further Consolidated Appropriations Act, 2020 contains the fourth temporary extension of
the ACA’s spousal impoverishment-related provision. CMS has informed states of each
previous extension through CMCS Informational Bulletins. 2 As CMS has noted with regard to
previous extensions, states should continue to follow the guidance CMS published in SMDL
#15-001 (“Affordable Care Act’s Amendments to the Spousal Impoverishment Statute” 3)
relating to the application of the ACA’s spousal impoverishment-related provision so long as
section 2404 of the ACA is in effect.
Similar to previous legislation providing temporary extensions of the ACA’s spousal
impoverishment-related provisions, 4 the Further Consolidated Appropriations Act, 2020 made
changes to how states may apply income and resource disregards authorized under section
1902(r)(2) of the Act to certain individuals eligible for HCBS. 5 CMS expects to provide
guidance soon on this matter.
In the event that the ACA’s spousal impoverishment provision expires in the future, states can
refer to the CMCS Informational Bulletin, “Sunset of Section 2404 of the Affordable Care Act,
1

See Division N (“Health and Human Services Extenders”), Title I (“Health and Human Services Extenders”),
Subtitle B - Medicaid Provisions, Section 204(a) (“Extension of the spousal impoverishment protections”), of the
Appropriations Act.
2
See https://www.medicaid.gov/federal-policy-guidance/downloads/cib020819.pdf;
https://www.medicaid.gov/federal-policy-guidance/downloads/cib050819.pdf; and
https://www.medicaid.gov/federal-policy-guidance/downloads/cib090419.pdf.
3
https://www.medicaid.gov/federal-policy-guidance/downloads/smd050715.pdf
4
Section 3(a) of the Medicaid Extenders Act of 2019 (P.L. 116-3), and section 3(b) of the Sustaining Excellence in
Medicaid Act of 2019 (P.L. 116-39)
5
See Division N (“Health and Human Services Extenders”), Title I (“Health and Human Services Extenders”),
Subtitle B - Medicaid Provisions, Section 204(b) (“Rule of Construction”) of the Appropriations Act.

Page 2 – CMCS Informational Bulletin
Relating to the Spousal Impoverishment Rules for Certain Home and Community-Based
Services Applicants and Recipient,” 6 published on November 9, 2018. The bulletin provided
instructions on how states should proceed if the ACA’s provision expired.
CMCS is available to provide technical assistance as needed. If you have any questions, please
contact Gene Coffey at Gene.Coffey@cms.hhs.gov.

6

https://www.medicaid.gov/federal-policy-guidance/downloads/cib110918-2.pdf

